COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-062-CV
  
  
THE 
KANSAS CITY SOUTHERN                                               APPELLANT
RAILWAY 
COMPANY
  
V.
  
PATRICK 
ROBINSON                                                                 APPELLEE
 
  
------------
 
FROM 
THE 211TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION AND 
JUDGMENT1
 
------------
        Appellant 
the Kansas City Southern Railway Company and Appellee Patrick Robinson have 
filed a joint motion informing us that they have settled the claims asserted by 
Robinson against the Kansas City Southern Railway Company.  They request we 
set aside the trial court’s judgment as to these parties without regard to the 
merits and remand the case to the trial court for rendition of judgment in 
accordance with the settlement agreement.  See Tex. R. App. P. 2.1(a)(2)(B).
        The 
motion is GRANTED.  The trial 
court’s judgment in favor of Patrick Robinson and against the Kansas City 
Southern Railway Company is set aside without regard to the merits and the case 
is remanded to the trial court for rendition of judgment in accordance with the 
parties’ settlement agreement.  See id.  The Kansas City 
Southern Railway Company and Patrick Robinson shall each pay any costs on appeal 
incurred by them.
   
   
                                                                  PER 
CURIAM
  
  
 
PANEL 
M: HOLMAN, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED: 
June 30, 2005


NOTES
1.  
Tex. R. App. P. 47.4